Citation Nr: 0618933	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  04-35 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for back condition, to 
include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1979 to September 
1980.
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  In July 2005, the veteran and his spouse testified 
at a personal hearing held before RO personnel.


FINDING OF FACT

The competent medical evidence does not demonstrate that any 
current back condition is proximately due to or the result of 
the service-connected right knee disability, or was incurred 
in or aggravated by service.


CONCLUSION OF LAW

Service connection for back condition, to include as 
secondary to a service-connected right knee disability, is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 
3.304, 3.310(a) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in July 2003, October 2003 
and November 2003; and a rating decision in September 2003.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the January 2006 supplemental statement of 
the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.

Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Service connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (a)(2005).  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service-
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that the weight it places on a medical 
professional's opinion depends on factors such as the 
reasoning employed by the medical professional and whether or 
not, and the extent to which, he or she reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 7 
Vet. App. 36, 40 (1994).  Further, it is the Board's 
responsibility to make such determinations.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for back condition, to 
include as secondary to a service-connected right knee 
disability.

The veteran's service medical records are void of any 
complaints, symptoms, findings, or diagnoses attributed to a 
back condition.  There is no competent medical evidence 
linking the veteran's current back condition to his service.  
Thus, direct service connection is not warranted.  See 38 
C.F.R. §§ 3.303, 3.304.

The post-service medical records consist of VA treatment 
records of the veteran's back condition from April 2003 to 
September 2003.  In April 2003, the veteran presented for 
treatment of back pain which he attributed to the attempted 
lifting of a fence post.  This treatment record is void of 
any findings or diagnosis attributed to the veteran's right 
knee.  However, upon examination of his back the veteran's 
condition was diagnosed as acute herniated nucleus pulposus, 
as secondary to right knee service-connected disability.

The veteran underwent a VA examination in December 2005, 
during which he stated that "he was carrying a heavy pole on 
his shoulder when his right knee gave way under him and he 
fell injuring his back."  Upon review of the claims file, 
physical examination of the veteran's back and right knee, 
and MRI examinations, the VA examiner opined that it is 
unlikely that the symptoms associated with the low back are 
directly related to the condition of his right knee.

The Board notes that the claims file is void of any finding, 
diagnosis, or treatment of the veteran's right knee at the 
time the veteran states that his knee gave way.

The December 2005 VA examination report is probative evidence 
that the veteran's back condition was not incurred or as a 
result of his service-connected right knee disability.  The 
opinion that it is unlikely that the veteran's back condition 
is directly related to a right knee disability is made by a 
VA examiner and is based upon review of the veteran's medical 
records and claims file, to include records of the veteran's 
treatment in April 2003.  It is supported with physical and 
MRI examinations of the veteran's back and right knee that 
reference more current examination results, as well as 
physical findings set forth in the medical record.

The Board is aware of the positive opinion expressed in the 
April 2003 VA physician's treatment record of the veteran's 
back condition.  However, while this report has probative 
value, it is not dependent on a thorough review of the 
veteran's entire claims file and is void of current back and 
right knee examination results and physical findings.

The Board recognizes the assertions of the veteran and his 
spouse as to the etiology of the claimed back condition.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness. 
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As 
laypersons, however the veteran and his spouse are not 
competent to provide opinions requiring medical knowledge, 
such as a question of medical etiology or causation.  
Espiritu v. Derwinski , 2 Vet. App. 492, 494 (1992).  As a 
result, their assertions do not constitute competent medical 
evidence in support of the claim for secondary service 
connection.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for back condition, to include as secondary to a 
right knee disability, is denied.


ORDER

Service connection for back condition, to include as 
secondary to a service-connected right knee disability, is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


